{¶ 35} I concur in the majority's analysis and disposition of appellant's first and third assignments of error.
 {¶ 36} I respectfully dissent from the majority's analysis and disposition of appellant's second assignment of error. In light of my agreement to sustain appellant's third assignment of error and remand this case for resentencing, I would overrule appellant's second assignment of error as being premature.
                             JUDGMENT ENTRY
For the reasons stated in our accompanying Memorandum-Opinion, the judgment of the Court of Common Pleas of Delaware County, Ohio, is affirmed in part, reversed in part and remanded for further proceedings consistent with this opinion.
Costs to be split evenly between Appellant and the State of Ohio.